Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1144
                        Lower Tribunal No. 97-13886-B
                             ________________


                               Carlos Mandri,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.

      Carlos Mandri, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.
      Affirmed. See Mandri v. State, 995 So. 2d 505 (Fla. 3d DCA 2008). See also

Lee v. State, 895 So. 2d 1240 (Fla. 3d DCA 2005) (holding that the decision in

Blakely v. Washington, 542 U.S. 296 (2004) is not retroactively applicable to cases

on collateral review); Delemos v. State, 969 So. 2d 544 (Fla. 2d DCA 2007)

(recognizing that a successful collateral attack on the legality of one sentence in a

multi-count judgment does not affect or toll the finality of the remaining sentences).




                                          2